DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt(WO 2006/069078, cited by applicant) in view of Mamo et al(2006/0089525, hereinafter Mamo).
Claim 7 – Rosenblatt teaches a method of supporting tissue of the pelvic region, the method including creating an incision-13- that allows access to the pelvic region, providing a pelvic implant shown in figure -37- comprising a tissue support portion between elements -46- an extension portion extending from the tissue support portion, extending away from the support portion, and an elongate frame -46-, passing the implant through the incision and placing the tissue support portion at the pelvic region, positioning the tissue support portion to cause the tissue support portion to support tissue of the pelvic region, see figures 35-37 and the corresponding description.
Rosenblatt does not teach a self-fixating tip member that defines an internal channel configured to receive at least a portion of an insertion tool.
Mamo teaches an implantable supportive sling including a self-fixating tip -604- defining an unnumbered internal channel to receive element -614- of the insertion tool as shown in figures 19A and 19B.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to use the soft tissue anchors -604- in place of the anchors Rosenblatt as an ordinary substitution of functionally equivalent anchors shown in figure 
Claim 14 – Rosenblatt teaches a tissue support as shown in figure 37 including an elongate frame, elements -46-, a tissue support portion between the two frames -46- and two extension portions extending away from the support portion.  
Rosenblatt does not teach a self-fixating tip member that defines an internal channel configured to receive at least a portion of an insertion tool.
Mamo teaches an implantable supportive sling including a self-fixating tip -604- defining an unnumbered internal channel to receive element -614- of the insertion tool as shown in figures 19A and 19B.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to use the soft tissue anchors -604- in place of the anchors Rosenblatt as an ordinary substitution of functionally equivalent anchors shown in figure 34 and 38 of Rosenblatt, to allow the user the ability to select soft tissue or bone anchors.  
	Claim 15 – Rosenblatt teaches the frame elements -46- are straight.
	Claim 16 – Rosenblatt teaches the frame extends along the edge of the support portion and across the face of the support portion.
	Claim 17 – Rosenblatt teaches the implant can be folded in a direction parallel to the frames -46- to fit through an incision not longer than 3 centimeters.

s 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt(WO2006/069078, cited by applicant) in view of Tovey(5,405,360, cited by applicant).
	Claim 18 - Rosenblatt teaches an implant including a support portion figure 37 between elements -46- and extension portions extending away from the support portion.  However Rosenblatt does not teach a spreader tool.
	Tovey teaches a spreader tool for delivering a mesh support, including a handle  -19-, an elongate shaft -13- a distal end as shown in figure 11, and a spreader, arms -11-.  A first jaw and second jaw -14- hingedly coupled to the elongated shaft -13 by resilient arms -11- which when extended bend/pivot to expand the mesh as described in column 6 lines 34-43 and 59-68.  The resilient bend in each arm is considered “a bias member operatively connected to the first and second jaw” as set forth in claim 18 because such a biasing member has been set forth in the applicant’s specification, see paragraph [00115]. 
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to use the endoscopic delivery tool of Tovey with the implant of Rosenblatt to lessen the size of the incision as taught in Tovey.  
	Claims 19 and 20 – each arm 11, is secured to the mesh with a suture or securing device, column 5 lines 40-45.

Claims 1-6 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt(WO2006/069078) in view of Tovey(5,405,360).

Tovey teaches the use of a spreader tool -10- including a shaft -13-(a change from the first office action which stated the shaft as -18-), a first jaw -14- hingedly coupled to the elongated shaft by resilient arms -11- which when extended bend/pivot to expand the mesh as described in column 6 lines 34-43 and 59-68, providing a spreader tool comprising a handle a handle -19- a distal end as shown in figure 11, and a spreader elements -11- at the distal end of the shaft, passing the implant through the incision and placing the tissue support portion to support tissue of the pelvic region, inserting the spreader through the incision to locate the spreader at a location of the implant, and using the spreader to spread material of the implant.  The resilient bend in each arm is considered “a bias member operatively connected to the first and second jaw” as set forth in claim 18 because such a biasing member has been set forth in the applicant’s specification, see paragraph [00115].
 It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to use the spreader tool of Tovey to implant the support portion of the implant of Rosenblatt to allow for a smaller incision allowed for with the use of laproscopic or endoscopic delivery as taught by Tovey see column 5 lines 1-11.

Claim 2 – Tovey teaches the spreader comprises two jaws such as elements -14- and -15- at the distal ends of arms -11- to engage the implant and that can be selectively spread and unspread to spread or unspread the implant.
Claim 3. - wherein the spreader comprises a hollow shaft, and the spreader can be extended from the shaft to take on a spread configuration, and retracted into the shaft to take on an unspread configuration see figures 1 and 3 of Tovey.
Claim 4. – Tovey teaches engaging the spreader and implant, placing the spreader in an unspread configuration and causing the implant to be placed in an unspread configuration, passing the spreader and implant, in unspread configuration, together through an incision, locating the implant at a desired location in a pelvic region, and spreading the spreader at the desired location to spread the implant, see column 6 lines 34-67.  The device is inserted with the arms -11- in the unspread configuration and the extended to assume the spread configuration.
Claim 5 – Tovey teaches inserting the implant with an insertion tool and placing the implant at a position in the pelvic region, removing the insertion tool, inserting the spreader through an incision and engaging the spreader and implant while at the position in the pelvic region, spreading the spreader to spread the implant at the position in the pelvic region, column 6 lines 34-67.
Claim 6 - the implant comprises a bearing for engaging a spreader, suture or other securing device, column 5 lines 41 and 42 of Tovey.

Claim 11 - extending the extension portion to contact tissue of the pelvic region to cause the extension portion to support the tissue support portion and the tissue support portion to support levator tissue see extending portions in figures 7-10, 32-35 and 38.
Claim 12 – Tovey teaches securing a distal end of an extension portion to periostium of the pubic bone in a region of the ischial tuberosity, paragraph [0072] of Rosenblatt.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt(WO2006/069078) in view of Tovey(5,405,360) as applied to claim 1 above, and further in view of Rosenblatt(2005/0283189, hereinafter R189).
	Claim 13 – the combination of Rosenblatt and Tovey teach a method as claimed, see claim 1 above but do not set forth the specific path and anchor point claimed.
	R189 sets forth the claimed path as a path for support for  pelvic tissue see path -522- figure 23 and paragraph [0081].
In the absence of showing any criticality in the exact path/anchor points used to support the support portion the selection of any known path would have been an obvious design expedient to one of ordinary skill in the medical arts.  
	Such a combination would produce a method of the support portions of the combination extending along the desired path, between the levator ani and obturator .  

Claim 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt (WO2006/069078) and Mamo as applied to claim 7 above and further in view of Rosenblatt(2007/0299299, hereinafter Rosen).
	Claim 8 – the combination teaches a method as claimed see claim 7 above but does not set forth the dimension of the incision.  
	Rosen teaches incisions of approximately 1.5 cm see paragraph [0097].
	In the absence of showing any criticality in the specific length of the incision selected the selection of any known specific incision length would have been an ordinary design expedient to one of ordinary skill in the medical arts.
	Such a combination would teach a method including an incision of 1.5 cm, as taught by Rosen and have a high expectation of success because the use of incisions of 1.5 cm are old and well known in the medical arts.
Claim 9 – aligning the frames to pass the frames through the incision are inherently performed to pass the support through the incision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791